DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Heslin on 12 February, 2021
The application has been amended as follows: 
In claim 1, in line 6, delete “an” and insert --the--
In claim 1, at the end of line 9, delete “an” and insert --the--
In claim 1, on line 10 before “.”, insert a new line. On the new line, insert 
	--wherein the proximal region of the sheath includes alock mechanis for locking said proximal region to a shaft of the endoscope--
In claim 5, on line 1, delete “4” and insert --1--
In claim 6, on line 1, delete “4” and insert --1--
In claim 8, on line 2, delete “modify the field of view of an” and insert --to modify a field of view of the--
	In claim 9, on line 3, delete “an” and insert --the--
	In claim 14, on line 3, delete “an” and insert --the--
	In claim 19, on lines 2-3, delete “having an open end in a distal portion of the sheath” and insert --wherein the distal portion of the sheath comprises an open end--
	Cancel claim 4
Election/Restrictions
Claims 1-3, 5, 7-8 and 18 are allowable. 
The restriction requirement among Species A-M as set forth in the Office action mailed on 2 October, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6, 9-17 and 19, directed to nonelected species, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3 and 5-19 are now allowable over the prior art of record.

a sheath with an open proximal end, a channel extending from the open proximal end to a closed distal end of the sheath, the channel configured for endoscope insertion therein, 
where a proximal region of the sheath comprises a rigid thin-wall metal sleeve and a lock mechanism, wherein the lock mechanism is a thumbscrew clamp device or equivalent (as interpreted under 112 (f)), 
where a distal region of the sheath comprises a thin-wall elastomeric sleeve configured to allow deflection of the distal region. 
Yabe et al. (USPN 5,554,098) teaches the above except for the lock mechanism. 
Karasawa (USPN 5,575,756) teaches an endoscope sheath analogous to Yabe, but with a non-analogous lock mechanism. 
Mack (USPN 6,086,530) teaches a rigid, open-ended endoscope sheath with an analogous lock mechanism. 
Wantanabe et al. (US PGPUB 2011/013062) teaches the above except for the rigid thin-wall metal sleeve and the thin-wall elastomeric sleeve. 
Sauer et al. (USPN 5,573,493) teaches the above except for the rigid thin-wall metal sleeve and the lock mechanism. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON B FAIRCHILD/Examiner, Art Unit 3795